Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered December 8, 1983, convicting him of burglary in the second degree, criminal mischief in the fourth degree, petit larceny, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s argument that the Trial Judge acted as a prosecutor and cross-examined him is unpersuasive. The record indicates quite clearly that the Judge’s questions were intended to, and did, help the defendant to provide a foundation for the testimony of his psychiatric expert. Comments by the prosecutor during summation are complained of as well. While we can scarcely indorse the type of remarks made by the prosecutor during summation, in the totality of the circumstances they did not operate to deprive the defendant of a fair trial or to raise a reasonable possibility that the verdict was affected (People v Crimmins, 36 NY2d 230). Finally, defendant argues that his sentence of 7 1/2 to 15 years as a second violent felony offender was harsh and excessive. We disagree, and note that the instant charges stem, as did the predicate violent felony conviction, from an offense against a senior citizen during which defendant was armed with a knife. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.